    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 1 of 9 PageID #:134




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION


                                      )
JACQUELINE STEVENS,                   )
Plaintiff,                            ) No. 20 cv 2725
                                      )
v.                                    ) Judge Rowland
                                      )
U.S. DEPARTMENT OF HOMELAND SECURITY, )
IMMIGRATION AND CUSTOMS ENFORCEMENT,)
Defendant.




                   ________________________________________________

  PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL PRODUCTION OF
          DOCUMENTS AND FULL AND COMPLETE RESPONSES TO
                            INTERROGATORIES
                      AND REQUESTS FOR ADMISSION
              ________________________________________________


   Plaintiff replies to the arguments presented by Defendants in their opposition to the pending

motion to compel discovery as follows:

       First, as in previous filings, Defendants continue to disregard the factual allegations and
the causes of action pleaded in Plaintiff’s complaint:


       This is an action under the Freedom of Information Act, (“FOIA”) 5 U.S.C. § 552,
       seeking wrongfully withheld agency records relating to conditions of detention and
       medical treatment of individuals held in detention by U.S. Immigration and Customs
       Enforcement (“ICE”) and U.S. Department of Homeland Security (“DHS”). This
       complaint also seeks a declaratory and injunctive relief to remedy Defendant ICE’s
       pattern and practice of systemic violations of FOIA which includes: (1) failure to
       make determinations concerning FOIA requests within the mandated statutory time
       periods; (2) failure to conduct proper searches to locate documents responsive to
       FOIA requests; (3) failure to segregate non-exempt material in records to which
    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 2 of 9 PageID #:135




       ICE had applied redactions; and (4) failure to allocate sufficient resources to
       address its ever-growing FOIA backlog.

(ECF #1¶1)

       Specifically, Plaintiff invoked 28 U.S.C. §2201-2202 as the jurisdictional and statutory

ground for requesting a “grant [of] declaratory relief”, (Id. ¶3), Count II of the Complaint is titled

“Declaratory and Injunctive Relief against ICE”, (Id. ¶72-77), Count II alleges the existence of a

pattern and practice of systemic violations by ICE in timely responding to FOIA requests within

the statutory time periods mandated by Congress, in failing to conduct proper searches, in failing

to allocate sufficient resources to address the growing backlog, (Id. at ¶72-77), and Plaintiff

requests that as a relief, the Court “[d]eclare that Defendant ICE’s pattern and practice of failing

to make determinations on requests within the statutory time frames violate the Act; [d]eclare

that Defendant ICE’s pattern and practice of failing to make determinations on requests

remanded for further processing and promptly notify the requestor of its determinations violate

the Act”, Id. at Prayer for Relief at D & E. Defendants cannot just disregard the causes of

actions pleaded in the Complaint and re-write it to fit their arguments and preferred litigation

position.

       Second, that “[d]iscovery in a FOIA case is the exception, not the rule” is utterly

irrelevant to the issues before this Court. (Dkt 20 at 2-3). As shown by the discovery requests

attached as exhibits to the Motion to Compel, Plaintiff is not seeking through discovery any

documents responsive to her six outstanding FOIA requests. The Motion to Compel seeks only

documents, responses to interrogatories, and proper responses to requests for admission going

solely to her cause of action for declaratory relief.

       Third, Defendants now begrudged have abandoned their claim that FOIA ‘pattern and

practice’ claims are per se not cognizable. (Dkt 20 at 3 (“Payne established that a pattern-or-
    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 3 of 9 PageID #:136




practice claim requires unlawful practices beyond mere delay in responding to a plaintiff’s FOIA

requests, which is all Stevens has alleged here.”)) Instead, Defendants appear to be using a

response to a discovery motion to argue that Count II does not provide enough factual material to

withstand a Rule 12 motion to dismiss. (Dkt 20 at 3-11) Defendants have, however, failed to

identify binding or persuasive authority for the proposition that a party can blanketly resist Rule

26 requests and pre-empt a properly filed discovery motion by challenging the sufficiency of the

complaint in a response to said discovery motion. In fact, even if Defendants had filed a Rule

12(b) motion to dismiss, the filing of a Rule 12 motion does not automatically stay pending

discovery demands. SK Hand Tool Corp. v. Dresser Industries, Inc., 852 F.2d 936, 945 n.11 (7th

Cir. 1988) (“Discovery need not cease during the pendency of a motion to dismiss.”); Drager v.

Bridgeview Bank, No. 1:10-cv-7585, at *17 n.10 (N.D. Ill. June 13, 2011) (“The Court notes

parenthetically that a pending motion to dismiss does not automatically stay any aspect of a case,

including as to discovery. See, e.g., Tamburo v. Dworkin, 2010 WL 4867346, at *2 (N.D. Ill.

Nov. 17, 2010).”); Hong Leong Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D.

69, 72 (S.D.N.Y. 2013) ("A motion to dismiss does not automatically stay discovery," and

"discovery should not be routinely stayed simply on the basis that a motion to dismiss has been

filed."); United Rentals, Inc. v. Chamberlain, No. 3:12-cv-1466 (CSH), 2013 WL 6230094, at *3

(D. Conn. Dec. 2, 2013) (same). Of course, here Defendants have not even filed a Rule 12

Motion to dismiss; nor have Defendants moved for a stay or a protective order. See Hong Leong

Fin. Ltd. (Singapore) v. Pinnacle Performance Ltd., 297 F.R.D. 69, 72 (S.D.N.Y. 2013)

(discussing the circumstances in which, upon motion, a pending motion to dismiss may

constitute good cause for staying discovery).
    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 4 of 9 PageID #:137




       Fourth, Defendants' attack on the factual sufficiency of the complaint is meritless.

Defendants assert that "all [Plaintiff] has alleged is that she submitted six FOIA requests that

have not been resolved” (Dkt 20 at 5). Again, Defendants impermissibly blend the two counts of

the complaint. Count I, indeed seeks resolution of the six pending FOIA requests; count II is,

however, directed at a pattern of systemic FOIA violations involving delays, improper searches,

and lack of efforts to address the ever-growing backlog. (Dkt 1 at 72-77)

       Fifth, Defendants argue that the “dissimilarity of Plaintiff’s requests” somehow shows

that there is a per se non-viable pattern and practice claim. (Dkt 20 at 7-8) In a pattern and

practice claim the issue is not the nature of the requests but Defendants’ responses and actions

towards those requests. Community Ass'n for Restoration of the Environment, Inc. v. U.S. E.P.A.,

36 F. Supp. 3d 1039, 1049-54 (E.D. Wash. 2014) (finding that “[p]laintiffs may bring a claim

alleging a pattern and practice of unreasonable delay in responding to FOIA requests,” but

ultimately finding that single violation of a “delay of only a few days” was insufficient);

American Center for Law and Justice v. United States Department of State, 249 F. Supp. 3d 275,

283 (D.D.C. 2017) (denying pattern or practice claim because “while tardiness would violate

FOIA, it only becomes actionable when ‘some policy or practice’ undergirds it”). Here, Plaintiff

alleges the existence of a practice of unreasonable delays and improper handling of FOIA

requests and points to her own experience as evidence of such a pattern, its pervasiveness, and

the harm the pattern and practice inflict on Plaintiff. Here, at the time the complaint was filed

Request No. 1 remained unresolved 318 business days after Plaintiff’s appeal was granted and

the matter had been remanded to ICE to search and produce documents responsive to the request,

Dkt 1, ¶¶23-25; Request no 4 remained unresolved 147 business days after Plaintiff’s appeal

was granted and the matter had been remanded to ICE to search and produce documents
    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 5 of 9 PageID #:138




responsive to the request, Dkt 1, ¶¶ 43-44; Request No 6 remained unresolved 101 business days

after Plaintiff’s appeal was granted and the matter had been remanded to ICE to search and

produce documents responsive to the request, Dkt 1, ¶¶60-62. When Plaintiff filed her complaint,

107 business days had passed without any response to Request no 2, Dkt 1, ¶¶31-33; for Request

No 3, ICE online platform purported to show that the request had been fulfilled yet 267 days

later -- and despite Plaintiff’s efforts-- no documents were ever produced to Plaintiff, Dkt 1,

¶¶36-38. Here the requests span a period from 6 August 2018. Clearly, this is not a situation

where a single FOIA request is overdue or an agency is “slow-walking” a production. The facts

pleaded in the complaint show a deliberate and willful pattern of action by ICE. Perhaps ICE

disagrees with the administrative appeal process but nothing in FOIA or any case cited by

Defendants suggests that an agency can disregard an administrative appeal decision finding the

agency’s searches and production deficient by simply sitting on the remand in the hopes that the

successful FOIA appellant will just go away. This case involves the precise egregious behavior

Congress intended to halt by enacting FOIA and provided strict time limits in which an agency

must respond. Long v. IRS, 693 F.2d 907, 910 (9th Cir. 1982) (concluding that an agency’s

unreasonable delay in disclosing non-exempt documents violates the FOIA and “courts have a

duty to prevent these abuses”). “In adopting the FOIA, Congress was specifically concerned that

agencies would delay in responding to requests, and as a result ‘an agency’s failure to comply

with the FOIA’s time limits is, by itself, a violation of the FOIA.’” Our Children’s Earth Found.

v. Nat’l Marine Fisheries Serv., No. 14-1130 SC, 2015 WL 4452136, at *7 (N.D. Cal. Jul. 20,

2015) (quoting Gilmore v. U.S. Dep’t of Energy, 33 F. Supp. 2d 1184, 1187 (N.D. Cal. 1998)).

Here Plaintiff is not basing her pattern and practice claim on a single outstanding request but on

a clear pattern of systemic and egregious FOIA violations. Cf. Cause of Action Institute v.
    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 6 of 9 PageID #:139




Eggleston, 224 F. Supp. 3d 63, 72 (D.D.C. 2016) (“Plaintiff cannot state a ‘policy or practice’

claim based on a single incident.”); Muttitt v. U.S. Central Command, 813 F. Supp. 2d 221, 230

(D.D.C. 2011) (plaintiff stated a claim against Department of State by alleging ten instances of

failure to provide estimated dates of completion, but failed to state pattern and practice claim

against Department of the Treasury by alleging single FOIA violation).

          Sixth, Defendants have filed an answer, Dkt 7, and have admitted the majority of the

factual allegations about Defendants' actions. To the extent that Defendants’ actual argument is

that the Complaint does not plead a pattern and practice claim because Count II does not identify

a published or formal procedure or policy, such argument is foreclosed by established precedent.

Muckrock, LLC v. Central Intelligence Agency, 300 F. Supp. 3d 108, 130-31 (D.D.C. 2018)

(rejecting agency's argument that “plaintiff needs to point to a regulation that establishes the

policy, or that the agency must concede the policy's existence as a threshold …” to bring pattern

or practice claim); Brown v. U.S. Customs and Border Protection, 132 F. Supp. 3d 1170, 1172

(N.D. Cal. 2015) (holding that a plaintiff does not need to “name a specific policy at the pleading

stage to maintain a FOIA ‘pattern or practice’ claim”). Even if there is no “egregious” policy to

violate FOIA’s statutory deadlines, “informal agency conduct resulting in long delays in making

requested non-exempt records available may serve as the basis for a policy or practice claim.”

Judicial Watch, Inc. v. United States Dep’t of Homeland Sec., 895 F.3d 770, 777–78 (D.C. Cir.

2018)).

          Seventh, Defendants' reading of Hajro is unduly restrictive. (Dkt 20 at 9) The Ninth

Circuit found that Hajro’s pattern or practice claim was moot once he became a citizen because

“the probability that USCIS’s delays ‘will impair [Hajro’s] lawful access to information in the

future’ is now remote.” Hajro v. U.S. Citizenship & Immigration Servs., 811 F.3d 1086, 1102
    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 7 of 9 PageID #:140




(9th Cir. 2016) (quoting Payne Enters., Inc. v. U.S., 837 F.2d 486, 491 (D.C. Cir. 1988)). It

“clarif[ied] the standing requirements to assert a FOIA pattern or practice claim,” and remanded

the case for a determination of "whether Mayock has standing to bring a pattern or practice claim

under this standard.” Id. at 1092–93. The Ninth Circuit’s decision, thus, only addressed the

standing requirement for advancing a pattern or practice claim, not the standard to establish the

actual claim. The Ninth Circuit did not disturb the district court decision addressing requirements

to establish a pattern or practice claim. Hajro v. U.S. Citizenship & Immigration Servs., 832 F.

Supp. 2d 1095 (N.D. Cal. 2011), rev’d in part, vacated in part, 811 F.3d 1086 (9th Cir. 2016). In

relevant part, the district court had found that Hajro and his attorney established a pattern or

practice claim because not only was Hajro’s FOIA request unanswered past the statutory

deadline, “Mayock’s declaration [referred] to other requests for which the government has not

produced records in a timely manner, as well as the declarations and exemplars of 26 other

attorneys.” Id. at 1107. These declarations “testif[ied] to USCIS’s persistent failures with respect

to both requirements,” i.e., “the failure to provide a response within twenty days and the failure

to provide written notice setting forth the ‘unusual circumstances’ that would qualify USCIS for

a ten-day extension of time.” Id. Moreover, Judge Grewal rejected USCIS’s argument that “an

agency’s delay in responding to a FOIA request, standing alone, is not evidence of bad faith,”

observing that the argument “confuse[d] whether the evidence supports a finding of a pattern or

practice of FOIA violations with the basis for injunctive relief.” Id. at 1107. He also rejected

USCIS’s argument that “there is no evidence of a pattern of unreasonable delay in USCIS’s

FOIA responses to Hajro,” in light of clear evidence that the three-month delay in Hajro’s

request exceeded the time statutorily allowed for processing FOIA requests. Id.; Our Children’s

Earth Found. v. Nat’l Marine Fisheries Serv., No. 14-1130 SC, 2015 WL 6331268 at *8 (N.D.
    Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 8 of 9 PageID #:141




Cal. Oct. 21, 2015) (The evidence “show[ed] an unmistakable history that the Fisheries Service

fail[ed] to meet its statutory deadlines under FOIA and cause[d] Plaintiffs (and likely others

similarly situated) to suffer unpredictable, unreasonable delays.”).

       Eight, a pleading motion challenging the sufficiency of the Declaratory Act claim will be

meritless. Defendants have abandoned their position that a pattern and practice claim cannot lie

in the FOIA context. “Generally, courts will entertain a declaratory judgment suit if there is an

actual case in controversy.” Budget Rent a Car Corporation v. Miljack, Inc., 760 F. Supp. 135,

136 (N.D. Ill. 1991). Defendants cannot possibly claim that no live controversy exists between

the parties. As such a facial Rule 12 motion would not be proper: “When there is an actual

controversy and a declaratory judgment would decide the legal relations between the parties, the

declaratory judgment is usually not dismissible.” Tabletop Media, LLC v. AMI Entm't Network,

LLC, C.A. No. 16-1121-RGA-MPT, at *13 (D. Del. Oct. 10, 2017) Although the Court has

discretion to decline to hear a declaratory judgment action, Brillhart v. Excess Ins. Co., 316 U.S.

491, 494 (1942), in deciding whether to render declaratory relief, the Court should be guided by

the criteria set forth in Broadview Chem. Corp. v. Loctite Corp., 417 F.2d at 998. In that case, the

Second Circuit stated that "the two principal criteria guiding the policy in favor of rendering

declaratory judgments are (1) when the judgment will serve a useful purpose in clarifying and

settling the legal relations in issue, and (2) when it will terminate and afford relief from the

uncertainty, insecurity, and controversy giving rise to the proceeding." Id. In addition, "if either

of these objectives can be achieved the action should be entertained and the failure to do so is

error." Id. Defendants will be hard pressed to carry the heavy burden of establishing that an

actual controversy like the one between the parties in this case should be dismissed.

                                               Respectfully submitted by
                                               _____s/ Nicolette Glazer Esq.________
Case: 1:20-cv-02725 Document #: 21 Filed: 01/15/21 Page 9 of 9 PageID #:142




                                          Nicolette Glazer Esq.
                                  LAW OFFICES OF LARRY R GLAZER
                                  1999 Avenue of the Stars #1100
                                  Century City, CA 90067
                                  T: 310-407-5353
                                  F: 310-407-5354
                                  nicolette@glazerandglazer.com
                                  ATTORNEY FOR PLAINTIFF
